Citation Nr: 0217699	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-20 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1985 to May 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In the decision, the RO granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable initial rating. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The average pure tone hearing loss on authorized 
audiological evaluation in September 1997 was 16 decibels 
in the right ear and 20 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
96 percent in the right ear and 92 percent in the left 
ear.

3.  The average pure tone hearing loss on authorized 
audiological evaluation in August 1999 was 18 decibels in 
the right ear and 16 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
100 percent in the right ear and 96 percent in the left 
ear.

4.  The average pure tone hearing loss on authorized 
audiological evaluation in July 2001 was 18 decibels in 
the right ear and 14 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
100 percent in the right ear and 96 percent in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85 Diagnostic Code 6100 
(1998 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the veteran 
with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the veteran with 
the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing entitlement to a higher 
rating have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence 
is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  He was afforded three VA examinations.  The RO 
obtained all relevant evidence identified by the veteran, 
including his VA treatment records.  The veteran has been 
afforded a hearing at the RO.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made 
by the VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist 
the veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The veteran testified during a hearing held in January 
1999 that he had hearing loss in both of his ears since he 
was exposed to loud noise from artillery in service.  He 
said that when someone talked to him, he turned his right 
ear because he could hear better out of that side.  He 
reported that the hearing loss interfered with his job and 
at home.  He said that he sometimes could not understand 
what his supervisor was saying.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The 
intended effect of the revisions is to update the rating 
schedule to ensure that it uses current medical 
terminology and unambiguous criteria, and that it reflects 
medical advances that have occurred since the last review.  
See 64 Fed. Reg. 25202-25210 (1999).  The RO has 
considered the veteran's claim under the revised 
regulations.  The Board notes that the criteria for rating 
hearing loss remain essentially the same other than 
specific criteria which are applicable only to exceptional 
patterns of hearing loss which are not present in this 
case. 

Disability evaluations for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Examinations are conducted 
using the controlled speech discrimination tests together 
with the results of the puretone audiometry test.  See 
38 C.F.R. § 4.85.  The results are then analyzed using 
tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100.  ``Puretone threshold average,'' as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 1000, 
2000, 3000 and 4000 Hertz, divided by four.  This average 
is used in all cases to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.

On the authorized audiological evaluation in September 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
15
20
15
LEFT
X
15
15
25
25

The average pure tone hearing loss was 16 decibels in the 
right ear and 20 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
96 percent in the right ear and 92 percent in the left 
ear.

On the authorized audiological evaluation in August 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
10
20
25
LEFT
X
15
10
20
20

The average pure tone hearing loss was 18 decibels in the 
right ear and 16 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
100 percent in the right ear and 96 percent in the left 
ear.

On the authorized audiological evaluation in July 2001, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
20
20
20
LEFT
X
15
10
15
15

The average pure tone hearing loss was 18 decibels in the 
right ear and 14 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
100 percent in the right ear and 96 percent in the left 
ear.

Under Table VI contained in Diagnostic Code 6100, the 
average pure tone thresholds and speech recognition scores 
for the right ear demonstrated during the VA examinations 
correspond to category I, and the scores for the left ear 
also  correspond to category I.  The intersection point 
for these categories under Table VII shows that the 
hearing loss does not exceed the levels contemplated for 
the currently assigned noncompensable rating.  The 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of 
disability.  Accordingly, the Board concludes that the 
criteria for a compensable initial disability rating for 
bilateral hearing loss are not met.

The rating schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to 
military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  The 
Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that 
the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not 
reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his 
service-connected disability.  The Board notes that the 
disability has not required frequent hospitalizations.  
With respect to whether there is evidence of marked 
interference with employment, the Board notes that the 
veteran has indicated that his service-connected hearing 
loss interferes with his ability to do his job.  However, 
he has not presented any objective medical opinion to 
support his assertion, nor has he presented any evidence 
that he has lost time from work.  In summary, the Board 
does not find that the veteran's case is outside the norm 
so as to warrant consideration of the assignment of an 
extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-
96 (1996).


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

